Citation Nr: 0948314	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-25 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss; and if so, whether service connection is warranted.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty military service from December 
1944 to November 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2007 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1. The June 2003 Board decision denying the Veteran service 
connection for bilateral hearing loss is final.

2. The competent evidence received since the June 2003 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the previously disallowed claim.

3. The Veteran has not suffered from a chronic tinnitus 
disability during the period of this appeal.


CONCLUSIONS OF LAW

1. The June 2003 Board decision denying the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1003 (2009).

2. Evidence received since the June 2003 Board decision in 
connection with Veteran's claim of entitlement to service 
connection for bilateral hearing loss is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3. Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110,  
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An August 2007 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

With respect to the Veteran's claim to reopen his claim for 
service connection for bilateral hearing loss, the Board 
notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that in order to successfully reopen a previously 
and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The Board finds 
that the August 2007 letter satisfied these provisions.

Further, after careful review of the claims folder, the Board 
finds that the August 2007 letter fully satisfied the duty to 
notify provisions with respect to the Veteran's underlying 
service connection claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the August 2007 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  Finally, the letter informed the Veteran 
of how VA establishes a disability rating and effective date, 
in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).

The Board observes that the August 2007 letter was sent to 
the Veteran prior to the October 2007 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment and private 
treatment records.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  Finally, the Veteran 
was afforded a VA examination with respect to his claim for 
service connection for tinnitus.

A VA examination was not provided in conjunction with the 
Veteran's claim for service connection for bilateral hearing 
loss.  However, the Board notes that the evidence of record 
does not warrant one because there is sufficient competent 
medical evidence to decide his claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).  Since the Veteran has not presented 
new and material evidence, the Veteran's case will not be 
considered on the merits and consideration for a new 
examination is not warranted.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

A. New and Material Evidence for Bilateral Hearing Loss

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the claimant may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id. See also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 
C.F.R. § 3.156(a) (2008), 'new and material' evidence means 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The appellant was previously denied entitlement to service 
connection for bilateral hearing loss in a Board decision 
dated in June 2003.  The Board's reason for the denial was 
that there was no competent evidence indicating that the 
Veteran's hearing loss was related to his active duty 
service.  The evidence used in making this determination 
consisted of the Veteran's service treatment records, VA 
treatment records, reports from multiple VA medical 
examinations, and the Veteran's lay statements.

In July 2007, the Veteran filed to reopen his previously 
disallowed claim of entitlement to service connection for 
bilateral hearing loss.  An October 2007 rating decision 
denied his claim.  New evidence received since the Board 
final June 2003 denial includes statements from the 
appellant, medical literature, and additional treatment 
records.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, 
the Board must still determine whether the evidence submitted 
is competent.  In the present case, lay statements from the 
Veteran asserting that his bilateral hearing loss is related 
to his active service cannot be accepted as competent medical 
evidence sufficient to establish a nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  
Since this evidence is not competent, it cannot be used to 
establish a fact necessary to substantiate the Veteran's 
claim, and therefore does not qualify as material.  Moreover, 
the Veteran's statements concerning this point are already 
part of the record, meaning repetition of such statements is 
duplicative and not material.

The Veteran has also submitted additional VA and private 
medical records since his June 2003 denial.  However, while 
these records reestablish that the Veteran suffers from a 
current hearing loss disability, they do not address the 
reasons for the Board prior final denial; namely, they do not 
offer any indication that the Veteran's bilateral hearing 
loss is related to his active duty service.  Thus, these 
records do not constitute new and material evidence.

Finally, the Board notes that the Veteran has submitted 
medical literature indicating that permanent hearing loss may 
result from instances of acoustic trauma.  However, since the 
literature is general in nature and does not specifically 
pertain to the Veteran, the Board finds that it is not 
material to the claim.

Since none of the new competent evidence raises a reasonable 
possibility of substantiating his claim, the Board finds the 
Veteran's request to reopen his previously disallowed claim 
of entitlement to service connection for bilateral hearing 
loss must be denied.  38 C.F.R. § 3.156(a).  

B. Service Connection for Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In Degmetich v. Brown, 104 F.3d 1328, 1332 (1997), the United 
States Court of Appeals for the Federal Circuit held that the 
existence of a current disability is a valid requirement for 
a claim of service connection.  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Board finds that a preponderance of the 
evidence is against a finding that the Veteran suffers from a 
current chronic tinnitus disability.  At his October 2007 VA 
examination, the Veteran stated that he suffered tinnitus for 
three or four days during service after noise exposure on the 
firing range.  However, there is no competent evidence that 
this acoustic trauma resulted in a chronic disability.  
Rather, the Veteran stated to the October 2007 examiner that 
the occurrence of tinnitus was a one-time incident.  The 
examiner thereafter stated that a one-time incident of 
tinnitus is a normal reaction and not pathological in nature.  
The Board notes that the Veteran previously denied suffering 
from tinnitus at a VA examination in September 1999.

Since a preponderance of the evidence is against a finding of 
a current disability, the benefit of the doubt rule does not 
apply and service connection must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

1. The Veteran's claim to reopen his previously disallowed 
claim of entitlement to service connection for bilateral 
hearing loss is denied.

2. Service connection for tinnitus is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


